Citation Nr: 0309977	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  94-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
anxiety neurosis.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Mark L. Lippman, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a September 1991 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

By a decision dated May 28, 1999, the Board denied the 
veteran's claims of entitlement to restoration of a 50 
percent rating for an anxiety neurosis, entitlement to an 
evaluation in excess of 50 percent for anxiety neurosis, and 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  The veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court) and by an order dated in August 2000, the Court 
vacated and remanded the case to the Board.

In November 2000, the Board remanded this matter to the RO 
for additional development.  In a November 2002 decision, the 
RO restored the veteran's disability rating to 50 percent, 
effective from the date of the initial reduction.  Thus, the 
only issues which remain on appeal are the issues listed on 
the title page.  


FINDINGS OF FACT

1.  The veteran is demonstrably unable to obtain or retain 
employment.

2.  A claim for compensation purposes based upon individual 
unemployability and for an increased rating for a psychiatric 
disability was received in March 1991. 

CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for anxiety 
neurosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.1, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code 9400 (1996) (2002).

2.  A claim of entitlement to total rating for compensation 
purposes based upon individual unemployability is moot.  
38 U.S.C.A. § 7105 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record indicates that the veteran was initially awarded 
service connection for anxiety reaction in February 1970 
rating decision.  In February 1991, the veteran filed a claim 
for an increased rating for his psychiatric disorder.

The medical evidence of record indicates that the veteran has 
received continuous treatment, to include medication and 
inpatient hospitalization, for psychiatric problems, 
variously diagnosed as bipolar affective disorder, major 
depression, post-traumatic stress disorder, anxiety disorder, 
and alcohol dependence, among others.

A January 2002 VA examination, as well as a February 2002 
addendum report, indicates that the examiner found it 
difficult to attribute the veteran's symptoms to one 
diagnosis, since they can be seen as sequelae to chronic 
alcohol use, as well as being associated with anxiety and 
depression.  The examiner found that there was no evidence of 
bipolar affective disorder at that time, although, 
conceivably, this could have been masked by the veteran's use 
of Depakote.  The examiner was unable to differentiate 
symptoms caused by anxiety from those caused by alcohol 
abuse.  The examiner stated that the veteran should be 
assigned a Global Assessment of Functioning (GAF) score of 
35.  This was based on his estrangement from others, working 
only occasional odd jobs, self isolation, history of using 
alcohol to excess, and being unable to work or gain 
employment other than occasional volunteer jobs.  He also 
demonstrated impaired judgment and thinking within this GAF.  

In addition, the examiner indicated that the veteran's 
alcohol use was most likely multifactoral, given that his 
emotional adjustment prior to military service was equivocal, 
as documented in his early psychiatric hospitalizations; 
although, this may well have been aggravated by his service-
connected disorders, simply because in general, many people 
use alcohol to cope with pain, both physical and emotional, 
which were certainly the sequelae of his in-service crush 
injury.  Thus, it was concluded that there was insufficient 
information with respect to the history and etiology of the 
veteran's alcoholism, although, it was at least as likely as 
not that subsequent service-related disorders could have 
aggravated it.  

A psychological evaluation report, conducted in July 2002 by 
Thomas A. Boyd, Psy.D., indicates that the examiner conducted 
a review of the entire record.  After examination, the 
veteran was diagnosed with generalized anxiety disorder, 
bipolar II disorder (recurrent major depressive episodes with 
hypomanic episodes) current episode hypomanic, and alcohol 
abuse.  He was assigned a GAF score of 20.

The examiner stated that based on the information obtained 
from the present evaluation, and information gleaned from the 
available records, it appeared that the veteran had 
manifested significant psychiatric symptoms for at least the 
past 40 years.  The records documented a progressive 
deterioration in the veteran's overall functioning.  The 
record also showed that although his clinical course waxed 
and waned during the earlier years, it had become simply 
chronic and deteriorating during the latter portion of his 
illness.  The examiner found that the veteran had become 
unemployable and incapable of engaging in sustained 
remunerative employment even in a self-employment situation.  

The examiner further stated that it appeared that other 
examiners had artificially determined that the veteran's 
difficulties were attributable to conditions other than 
anxiety.  Dr. Boyd opined, however, that the record clearly 
established that, despite the different terminology over the 
years, the same general clinical picture existed on the day 
of evaluation, as was initially shown in the early 1960's.  
The examiner also found that the veteran's alcohol abuse 
represented a form of self-medication and, although 
maladaptive, a method he used to help him cope.  Thus, his 
alcohol abuse was not the cause of his problems, but a 
symptom of his psychiatric difficulties.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the appellant filed his claim for an 
increased rating for anxiety disorder in 1991.  By regulatory 
amendment effective November 7, 1996, substantive changes 
were made to the schedular criteria for evaluating mental 
disorders, formerly set forth in 38 C.F.R. §§ 4.125- 4.132 
(1996) (now redesignated as 38 C.F.R. §§ 4.125- 4.130 
(2002)).  The Court has held that when the applicable 
regulations are amended during the pendency of an appeal, the 
version of the regulations most favorable to the veteran 
should be applied to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In the present case, the Board finds 
that the regulations that were in effect prior to November 7, 
1996 (the former regulations), are more favorable to the 
veteran; therefore, the Board will apply those regulations to 
his claim.

Under the former regulations, a 70 percent rating was 
assigned when the ability to establish or maintain effective 
or favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; when there were totally 
incapacitating psychoneurotic symptoms, bordering on gross 
repudiation of reality, such as fantasy, confusion, panic, 
and explosions of aggressive energy, with disturbed thought 
or behavioral processes, associated with almost all daily 
activities, resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  The Court indicated that satisfaction of 
any one of the criteria for a 100 percent rating under 38 
C.F.R. § 4.132 (1996) warranted a grant of a total schedular 
rating.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

In the case at hand, the Board finds that the veteran is 
demonstrably unable to obtain or retain employment.  The 
veteran himself has reported that he has not had regular 
employment since the 1980's.  The medical evidence, reported 
above, has clearly indicated that he is unemployable due to 
his psychiatric disorder.  While the record also shows 
disability due to alcohol abuse, examiners have opined that 
alcohol abuse is either a symptom of his psychiatric illness 
or that the disorder is aggravated by the appellant's service 
connected anxiety.  When asked to differentiate symptoms, 
however, a VA examiner opined that he could not.  Thus, the 
criteria for entitlement to a 100 percent schedular rating 
under DC 9400 under the former regulation is warranted.   

Since the veteran has been granted a total schedular rating, 
the claim for entitlement to a total rating for individual 
unemployability, which was filed at the same time as the 
claim for an increased rating, is rendered moot.  38 U.S.C.A. 
§ 7105.

It is noted that there has been a change in the law during 
the pendency of the veteran's claim.  These changes were 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and those statutes define the obligations of VA with 
respect to the duties to assist and notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA.  The primary implementing regulations are 
published at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These 
statutory and regulatory changes are liberalizing and are 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

Notably, however, in light of the fact that there has been a 
full grant of benefits in the case at hand, the veteran is 
not prejudiced by the Board's review of the claim on the 
basis of the current record.


ORDER

A 100 percent rating for anxiety neurosis is granted, subject 
to the criteria which govern the payment of monetary awards.

A claim of entitlement to a total rating for compensation 
purposes based upon individual unemployability is dismissed.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

